Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowder, Jr. et al (US 2008/0032785) in view of Peck (US 2009/0191931).
Regarding claim 1: Crowder discloses a rewards system for awarding a prize to a player of a gaming machine which is configured to present at least one wagering game (paragraph [0013], the primary game devices may be any gaming device, such as a slot machine, video poker machine, keno machine, video lottery machine and other games of chance), wherein said prize is awarded separate from any winnings awarded by said gaming machine for a winning wagering game outcome (paragraph [0014], the secondary game of the secondary game station may be any game providing a secondary or "bonus" level of play to a player of the primary gaming devices pursuant to a triggering event occurring on the primary game), comprising: a prize rewards server, said rewards server comprising a processor, memory and machine-readable code stored in said memory and executable by said processor, said rewards server in communication with said gaming machine (paragraph [0035], Fig. 1, the controller 30 also authenticates win events on the secondary game stations 12 for awarding the player appropriately. The controller 30 may be in communication with a management system 18 (having a database (not shown)) for managing the secondary game triggering event transactions as well as secondary game events and transactions (occurring on the secondary game station) and other system-wide services (e.g., game device locking and unlocking, accounting, player tracking, cashless transactions, progressive game transactions, maintenance)); and an amusement-type prize-play device (paragraph [0029], an example gaming system 10 having a secondary station 12 in communication with a secondary controller kiosk 14) comprising: at least one player input device, said at least one player input device comprising a device for receiving input from a player (paragraph [0037], the secondary game station 12 comprises a secondary game 40 and controls 42 which are suitable for play of secondary game 40. The secondary game 40 may be any game providing a secondary or "bonus" level of play to a player of the primary gaming devices 16a through 16n pursuant to a triggering event occurring on the primary game 20. As such, the secondary game 40 may be a game of chance, a game of skill, a combination game of chance and skill, a game of perceived skill, or other entertainment or amusement game) a media reader (paragraph [0036], according to one of the preferred embodiments utilizing a voucher/ticket system, the secondary controller kiosk 14 further comprises a printer/reader 24); said machine-readable code of said rewards server configured to cause said processor of said rewards server to: compare activity information obtained from said gaming machine to criteria associated with one or more stored prize events (paragraph [0031], the primary game 20 includes as one of its game events a "triggering" or qualifying event to play a secondary game. The triggering event may be any win, symbol(s) or other designated indicia or event occurring on the primary game 20. Unlike prior art systems which require bonus play to be carried out at the primary game device, the present invention provides the player with the option of playing the secondary or bonus game at a separate game device (i.e., the secondary station 12) as described more fully below); when criteria for one of said prize events has been met, to command said gaming machine to issue a media from a media dispenser of said gaming machine to said player and store information regarding said media (paragraph [0046], as shown in block 140, a coupon, voucher, ticket 500 or other instrument (e.g., token) may be provided to the player to entitle the player play the secondary game 40 at some later time. Absent a tangible instrument, other means may be used to associate the player for later play of the secondary game 40, including, for example, data cards (magnetic and smart cards), or PIN codes utilizing a back-end database or system); when said media is read by said media reader of said amusement-type prize play device and information regarding said media is received therefrom, compare said information regarding said media received from said amusement-type prize play device against said stored information to determine if said media is valid (paragraph [0049], indicated on the ticket 500 may be a description of the type of ticket and the secondary bonus game for which the ticket is issued 501, the time and date the ticket was issued 502, which primary game device the ticket was issued from 503, sequential ticket number issued 504, a unique ticket identifier 505, a machine readable barcode 506 representing the unique ticket identifier 505, the amount of credits or cash 507 the player had when the ticket was issued, and the number of bonus plays 508 this ticket entitles the player to play on the secondary game station. All or some of this information may sent to the management system via the communication link and stored in the management system's database for later retrieval and verification by the secondary station based on the tickets unique identifier 505. In another implementation, the pertinent information may be encoded right into the unique ticket identifier 505. In the case of smart cards being utilized instead of tickets, the pertinent information could be encrypted and stored right inside the smart card); and when said media is validated, to cause said controller of said amusement-type prize play device to permit said player to play said amusement-type prize play device in an attempt to win a prize thereof by providing input to said at least one player input device (paragraph [0037], the secondary game station 12 comprises a secondary game 40 and controls 42 which are suitable for play of secondary game 40. The secondary game 40 may be any game providing a secondary or "bonus" level of play to a player of the primary gaming devices 16a through 16n pursuant to a triggering event occurring on the primary game 20. As such, the secondary game 40 may be a game of chance, a game of skill, a combination game of chance and skill, a game of perceived skill, or other entertainment or amusement game).
However, Crowder does not specifically disclose that the amusement-type device comprises a housing defining a prize area for containing one or more prizes for winning as a result of the play of the amusement-type game device; a moveable prize play mechanism; a controller; or at least one player input device to control the movable prize play mechanism.
Peck discloses that an amusement device comprises a housing defining a prize area for containing one or more prizes for winning as a result of the play of the amusement-type game device (paragraph [0007], the present disclosure is directed generally to skill crane games having display devices and other interactive features to enhance the game-playing experience. A skill crane game ("crane game") configured in accordance with one aspect of the invention includes at least one prize positioned within a transparent enclosure); a moveable prize play mechanism (paragraph [0007], the crane game further includes a prize selecting device that can be moved within the enclosure with a joystick, and a display device operably coupled to the joystick and the prize selecting device); a controller (paragraph [0026], one or more coin slots 106 and a bill acceptor 108 are located on the exterior of the cabinet 128; both are operably connected to a machine controller 140 (shown schematically)); and at least one player input device to control the movable prize play mechanism used to attempt to win a prize from said prize area (paragraph [0027], upon receiving the money, the machine controller 140 confirms payment and activates the joystick 120 and the prize selecting device 101. The prize selecting device 101 includes a claw 110 for picking up one or more of the prizes 102. The player's movement of the joystick 120 in a given direction causes the prize selecting device 101 to move in a corresponding direction. The claw 110 includes a plurality of pivot-able prongs 112 (identified individually as prongs 112a-c). Depressing an actuator or button 122 on the joystick 120 can cause the claw 110 to drop. When downward motion of the claw 110 stops, the prongs 112 can automatically close on one or more of the prizes 102 in its path).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the amusement style game as taught by Peck into the gaming system as taught by Crowder in order to provide the player of the slot machine with an added level of excitement and anticipation during play, which in turn generates more play of the slot machine and ultimately more revenue (Crowder, paragraph [0006]).
Regarding claim 2: Crowder discloses that which is discussed above. However, Crowder does not specifically disclose that said movable prize play mechanism comprises a crane.
Peck discloses an amusement device wherein a movable prize play mechanism comprises a crane (paragraph [0007], Fig. 1, present disclosure is directed generally to skill crane games having display devices and other interactive features to enhance the game-playing experience. A skill crane game ("crane game") configured in accordance with one aspect of the invention includes at least one prize positioned within a transparent enclosure. The crane game further includes a prize selecting device that can be moved within the enclosure with a joystick, and a display device operably coupled to the joystick and the prize selecting device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the amusement style game as taught by Peck into the gaming system as taught by Crowder in order to provide the player of the slot machine with an added level of excitement and anticipation during play, which in turn generates more play of the slot machine and ultimately more revenue (Crowder, paragraph [0006]).
Regarding claim 3: Crowder discloses that which is discussed above. However, Crowder does not specifically disclose that said movable prize play mechanism comprises a claw.
Peck discloses an amusement device wherein a movable prize play mechanism comprises a claw (paragraph [0027], Fig. 1, the prize selecting device 101 includes a claw 110 for picking up one or more of the prizes 102).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the amusement style game as taught by Peck into the gaming system as taught by Crowder in order to provide the player of the slot machine with an added level of excitement and anticipation during play, which in turn generates more play of the slot machine and ultimately more revenue (Crowder, paragraph [0006]).
Regarding claim 5 Crowder discloses that which is discussed above. However, Crowder does not specifically disclose that said prizes in said prize area are tangible items.
Peck discloses an amusement device wherein prizes in said prize area are tangible items (paragraph [0026], the crane game 100 also includes a cabinet 128 that holds a plurality of prizes 102 (e.g., a plurality of stuffed toy animals, capsulated items, jewelry, watches, candy, etc.) that can be viewed through a transparent enclosure 134).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the amusement style game as taught by Peck into the gaming system as taught by Crowder in order to provide the player of the slot machine with an added level of excitement and anticipation during play, which in turn generates more play of the slot machine and ultimately more revenue (Crowder, paragraph [0006]).
Regarding claim 6: Crowder discloses that which is discussed above. However, Crowder does not specifically disclose that said prizes in said prize area comprise an object having an RFID tag.
Peck discloses an amusement device wherein prizes in said prize area comprise an object having an RFID tag (paragraph [0063], other components that can form part of the machine controller 140 can include an RFID (radio frequency identification) component 1320 and a bar code component 1332. The RFID component 1320 can include an RFID transceiver that can transmit a radio signal to RFID transponders attached to the prizes 102, and receive responses from these transponders).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the amusement style game as taught by Peck into the gaming system as taught by Crowder in order to provide the player of the slot machine with an added level of excitement and anticipation during play, which in turn generates more play of the slot machine and ultimately more revenue (Crowder, paragraph [0006]).
Regarding claim 10: Crowder discloses that which is discussed above. Crowder further discloses that said media comprises a ticket bearing coded information (paragraph [0017], the present invention also contemplates various means for invoking and/or triggering play of the secondary game station pursuant to the qualifying event on the primary game. As described in further detail below, one preferred method is the use of a voucher or ticket system).
Regarding claim 11: Crowder discloses that which is discussed above. Crowder further discloses said criteria comprise one or more of: a) an amount lost by said player during game play at said gaming machine; b) an amount wagered by said player at said gaming machine; c) an amount of theoretical loss by said player at said gaming machine; d) an amount won by said player at said gaming machine; e) a number of games played by said player at said gaming machine; and f) a number of games played by said player at said gaming machine without a winning outcome (paragraph [0006], the bonus game is triggered when a specified event occurs during the play of the slot machine (i.e., the primary game). The triggering event may be a particular win, or the appearance of a-symbol or combination of symbols on a wagered pay line on the slot machine).
Regarding claim 12: Crowder discloses that which is discussed above. Crowder further discloses that said criteria comprises a random award or a specified time for an award (paragraph [0006], the bonus game is triggered when a specified event occurs during the play of the slot machine (i.e., the primary game). The triggering event may be a particular win, or the appearance of a-symbol or combination of symbols on a wagered pay line on the slot machine).
Regarding claim 13: Crowder discloses that which is discussed above. Crowder further discloses that said media comprises a ticket bearing coded information and said media reader comprises a ticket reader (paragraph [0036], according to one of the preferred embodiments utilizing a voucher/ticket system, the secondary controller kiosk 14 further comprises a printer/reader 24).
Regarding claim 17: Crowder discloses that which is discussed above. Crowder further discloses that said rewards server stores awarded prize information in associating with information regarding said media (paragraph [0035], Fig. 1, the controller 30 also authenticates win events on the secondary game stations 12 for awarding the player appropriately. The controller 30 may be in communication with a management system 18 (having a database (not shown)) for managing the secondary game triggering event transactions as well as secondary game events and transactions (occurring on the secondary game station) and other system-wide services (e.g., game device locking and unlocking, accounting, player tracking, cashless transactions, progressive game transactions, maintenance)).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowder, Jr. et al (US 2008/0032785) in view of Peck (US 2009/0191931) as applied to the claims above, and further in view of Kido (US 2019/0206195).
Regarding claim 4: Crowder and Peck discloses that which is discussed above. However, neither Crowder nor Peck disclose that said moveable prize play mechanism comprises a pusher-device.
Kido discloses an amusement device wherein a moveable prize play mechanism comprises a pusher-device (paragraph [0007], Fig. 5, in some embodiments, a coin pusher machine is provided. The coin pusher machine includes at least one memory device. The coin pusher machine includes at least one game control processor in communication with at least the at least one memory device and configured to be in communication with at least one external host computer. The coin pusher machine includes a video display).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the amusement style game as taught by Kido into the gaming system as taught by Crowder and Peck in order to provide the player of the slot machine with an added level of excitement and anticipation during play, which in turn generates more play of the slot machine and ultimately more revenue (Crowder, paragraph [0006]).
Claims 7-9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowder, Jr. et al (US 2008/0032785) in view of Peck (US 2009/0191931) as applied to the claims above, and further in view of Luciano et al (US 2005/0202866).
Regarding claim 7: Crowder and Peck discloses that which is discussed above. However, neither Crowder nor Peck disclose that said RFID tag identifies a prize which is awardable at a location separate from said amusement-type prize play device.
Luciano discloses an amusement device wherein an RFID tag identifies a prize which is awardable at a location separate from said amusement-type prize play device (paragraph [0038], paragraph [0058], paragraph [0083], gaming device 51… may be physically separate and located some distance away. Alternatively, the vault may be connected to a plurality of gaming devices 35 through a communication network. In this way, the vault can dispense prizes for a plurality of devices, Compartments 9 are normally further enclosed by door 15, which may be locked by locking mechanism 17. Door 15 further limits access to the contents of the compartments. Locking mechanism 17 may include a mechanical lock actuated by a key and it may also include an electrically activated mechanism. Locking mechanisms 17 may also use a variety of security devices, such as a radio frequency identification (RFID) system that shall be discussed more fully below, to enable the mechanism).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the amusement style game as taught by Luciano into the gaming system as taught by Crowder and Peck in order to provide the player of the slot machine with an added level of excitement and anticipation during play, which in turn generates more play of the slot machine and ultimately more revenue (Crowder, paragraph [0006]).
Regarding claim 8: Crowder and Peck discloses that which is discussed above. However, neither Crowder nor Peck disclose that said separate location comprises a prize redemption station.
Luciano discloses an amusement device wherein the separate location comprises a prize redemption station (paragraph [0038], paragraph [0058], paragraph [0083], gaming device 51… may be physically separate and located some distance away. Alternatively, the vault may be connected to a plurality of gaming devices 35 through a communication network. In this way, the vault can dispense prizes for a plurality of devices, Compartments 9 are normally further enclosed by door 15, which may be locked by locking mechanism 17. Door 15 further limits access to the contents of the compartments. Locking mechanism 17 may include a mechanical lock actuated by a key and it may also include an electrically activated mechanism. Locking mechanisms 17 may also use a variety of security devices, such as a radio frequency identification (RFID) system that shall be discussed more fully below, to enable the mechanism).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the amusement style game as taught by Luciano into the gaming system as taught by Crowder and Peck in order to provide the player of the slot machine with an added level of excitement and anticipation during play, which in turn generates more play of the slot machine and ultimately more revenue (Crowder, paragraph [0006]).
Regarding claim 9: Crowder and Peck discloses that which is discussed above. However, neither Crowder nor Peck disclose that said prize redemption station comprises a housing which defines a prize storage area, a controller, an RFID reader and a prize dispenser which is controlled by said controller and configured to deliver a prize from said prize storage area to a dispensing area based upon prize information associated with said RFID read by said reader.
Luciano discloses an amusement device wherein said prize redemption station comprises a housing which defines a prize storage area (paragraph [0010], the vault comprises a housing, a compartment in the housing, and a lock. The compartment is adapted to hold the prize and the lock is adapted to limit removal of the prize from the compartment), a controller (paragraph [0057], vault 1 comprises central processor unit (CPU) 53, which is preferably a programmed computer or microprocessor, or its equivalent), an RFID reader (paragraph [0083], a more preferable alliterative, a radio frequency identification (RFID) system may be used. In this system, a tag attached to the prize includes circuitry comprising a radio frequency transmitter. This tag is preferably included within the sealed prize container. An RFID tag reader, comprising a transceiver, or a separate transmitter and receiver, is provided in or near each compartment 9. The tag reader unit sends an RF signal that interrogates the tag) and a prize dispenser which is controlled by said controller and configured to deliver a prize from said prize storage area to a dispensing area based upon prize information associated with said RFID read by said reader (paragraph [0087], For example, a transaction may be recorded when a prize is taken out of storage and placed in vault 1 or when the prize is given to a player. The RFID system described above may be adapted to identify each award by its unique identifier. The gaming establishment and other entities may have access to the inventory database. Information from the database may be used to plan the manufacturing of inventory and marketing activities).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the amusement style game as taught by Luciano into the gaming system as taught by Crowder and Peck in order to provide the player of the slot machine with an added level of excitement and anticipation during play, which in turn generates more play of the slot machine and ultimately more revenue (Crowder, paragraph [0006]).
Regarding claim 14: Crowder and Peck discloses that which is discussed above. Crowder further discloses said controller of said amusement-type prize-play device is configured to receive information from said rewards server regarding a prize which is awardable to said player via play thereof (paragraph [0035], Fig. 1, the controller 30 also authenticates win events on the secondary game stations 12 for awarding the player appropriately. The controller 30 may be in communication with a management system 18 (having a database (not shown)) for managing the secondary game triggering event transactions as well as secondary game events and transactions (occurring on the secondary game station) and other system-wide services (e.g., game device locking and unlocking, accounting, player tracking, cashless transactions, progressive game transactions, maintenance)). However, neither Crowder nor Peck disclose machine-readable code which is configured to cause said controller to control said moveable prize play mechanism to prevent the award of a prize from said prize area which is not said awardable prize.
Luciano discloses an amusement device comprising machine-readable code which is configured to cause said controller to control said moveable prize play mechanism to prevent the award of a prize from said prize area which is not said awardable prize (paragraph [0073], paragraph [0076], the program then determines whether a player has won a game that would entitle him or her to select a prize displayed in the vault. Normally, the answer would be no. In this case, CPU 53 would proceed to test 105, which checks the status of the inventory sensor. If the condition of the inventory is normal, CPU 53 proceeds to test 107, which checks the condition of door 15. If either of these tests indicates an abnormal condition, CPU 53 sounds an alarm, in block 109, and stops, in block 111, thereby disabling vault 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the amusement style game as taught by Luciano into the gaming system as taught by Crowder and Peck in order to provide the player of the slot machine with an added level of excitement and anticipation during play, which in turn generates more play of the slot machine and ultimately more revenue (Crowder, paragraph [0006]).
Regarding claim 15: Crowder and Peck discloses that which is discussed above. Peck further discloses that said movable prize play mechanism comprises a claw (paragraph [0027], upon receiving the money, the machine controller 140 confirms payment and activates the joystick 120 and the prize selecting device 101. The prize selecting device 101 includes a claw 110 for picking up one or more of the prizes 102. The player's movement of the joystick 120 in a given direction causes the prize selecting device 101 to move in a corresponding direction. The claw 110 includes a plurality of pivot-able prongs 112 (identified individually as prongs 112a-c). Depressing an actuator or button 122 on the joystick 120 can cause the claw 110 to drop. When downward motion of the claw 110 stops, the prongs 112 can automatically close on one or more of the prizes 102 in its path). However, neither Crowder nor Peck disclose that said controller causes said claw to drop a prize grabbed thereby if said prize is not said awardable prize.
Luciano discloses that said controller causes said claw to drop a prize grabbed thereby if said prize is not said awardable prize (paragraph [0073], paragraph [0076], the program then determines whether a player has won a game that would entitle him or her to select a prize displayed in the vault. Normally, the answer would be no. In this case, CPU 53 would proceed to test 105, which checks the status of the inventory sensor. If the condition of the inventory is normal, CPU 53 proceeds to test 107, which checks the condition of door 15. If either of these tests indicates an abnormal condition, CPU 53 sounds an alarm, in block 109, and stops, in block 111, thereby disabling vault 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the amusement style game as taught by Luciano into the gaming system as taught by Crowder and Peck in order to provide the player of the slot machine with an added level of excitement and anticipation during play, which in turn generates more play of the slot machine and ultimately more revenue (Crowder, paragraph [0006]).
Regarding claim 16: Crowder and Peck discloses that which is discussed above.  Crowder further discloses that said criteria of a stored prize event comprises a losing wagering game outcome and wherein no prize is associated with said prize event (paragraph [0031], the primary game 20 includes as one of its game events a "triggering" or qualifying event to play a secondary game. The triggering event may be any win, symbol(s) or other designated indicia or event occurring on the primary game 20). However, neither Crowder nor Peck disclose that said controller prevents the award of a prize as a result of play of said amusement-type prize-play device.
Luciano discloses an amusement device wherein said controller prevents the award of a prize as a result of play of said amusement-type prize-play device (paragraph [0073], paragraph [0076], the program then determines whether a player has won a game that would entitle him or her to select a prize displayed in the vault. Normally, the answer would be no. In this case, CPU 53 would proceed to test 105, which checks the status of the inventory sensor. If the condition of the inventory is normal, CPU 53 proceeds to test 107, which checks the condition of door 15. If either of these tests indicates an abnormal condition, CPU 53 sounds an alarm, in block 109, and stops, in block 111, thereby disabling vault 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the amusement style game as taught by Luciano into the gaming system as taught by Crowder and Peck in order to provide the player of the slot machine with an added level of excitement and anticipation during play, which in turn generates more play of the slot machine and ultimately more revenue (Crowder, paragraph [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/            Examiner, Art Unit 3715